Citation Nr: 1128024	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-36 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to chemical and asbestos exposure. 

3.  Entitlement to service connection for sciatic neuropathy with nerve damage.

4.  Entitlement to service connection for a left hip fracture.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Preliminarily, the Board notes that the Veteran properly executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in January 2009 and appointed the Disabled American Veterans (DAV) as his power of attorney in this case.  This document was signed by the Veteran and is of record.  The Veteran subsequently stated in his substantive appeal dated September 2010 that he designated the Veterans of Foreign Wars (VFW) as his power of attorney for the claims on appeal.  However, there is no VA Form 21-22 of record that appoints the VFW as the Veteran's power of attorney in this case.  In fact, DAV most recently submitted statements and a motion to advance on the docket on the Veteran's behalf in May and June 2011.  Accordingly, the Veteran's currently appointed representative, as reflected by the most recently executed VA Form 21-22 in January 2009, is identified above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issues of entitlement to service connection for (1) sciatic neuropathy with nerve damage, (2) a left hip fracture, (3) a lumbar spine disorder, and (4) bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of noise during his active military service and resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.

2.  The Veteran's COPD is not related to any event, injury, or disease during service, to include in-service chemical or asbestos exposure.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  COPD, to include as due to chemical or asbestos exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Regarding the claim for service connection of tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Regarding the remaining claims on appeal, the VCAA duty to notify was satisfied in this case by way notice dated March 2009 that fully addressed the notice elements and was provided prior to the initial AOJ decision in this matter.  The notice informed the Veteran of what evidence was required to substantiate the service connection claims on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  He was also provided with notice of the information and evidence needed to substantiate his service connection claim for COPD, to include as due to chemical and asbestos exposure.  Furthermore, pursuant to the Court's decision in Dingess, he was advised of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service records have been obtained.  The Board acknowledges the Veteran's statement in May 2009 that he was going to see his pulmonologist later in the month.  The Veteran did not identify whether the pulmonologist was associated with VA or not, but in a March 2009 statement, he indicated that he received all of his treatment at a VA outpatient treatment clinic.  The Veteran subsequently submitted a copy of a private computed tomography (CT) scan of his chest in June 2009.  To date, however, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

Evidence of record associated with the claims also shows that the Veteran receives payment from the Social Security Administration (SSA).  As there is no indication that the records associated with the Veteran's Social Security payments are relevant to the issues on appeal, there is no duty to obtain these records and associate them with the Veteran's claims file, particularly where, as here, they appear to be age-related benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).

The Veteran was also afforded a VA examination in connection with the service connection claim for COPD.  This examination evaluated the Veteran's respiratory disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In short, the Veteran does not allege, nor does the record reflect, that this examination is inadequate.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Establishing Service Connection

The Veteran contends that his currently diagnosed COPD and tinnitus are related to his period of active service.  With regard to the Veteran's COPD, he alleges in-service exposure to chemicals and asbestos as a consequence of his duties as a firefighter.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The Board notes that the DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same.  

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429.  Another similar definition of pneumoconiosis is "a condition characterized by permanent deposition of substantial amounts of particulate matter in the lungs, usually of occupational or environmental origin."  Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994).  

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post-service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. M21-1, Part VI, Subpart ii, Chapter 2, §C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Factual Background and Analysis

a.  Tinnitus

In the present case, the Veteran has claimed service connection for tinnitus based on his exposure to noise in service.  His DD Form 214 and other personnel records indicate that his military occupational specialty in the Air Force was a firefighter.  The Veteran has also stated that he was exposed to jet engine noise on the flight line as well as sirens.  He did not wear hearing protection in service and has denied post-service civilian noise exposure. 

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for tinnitus.  However, a private audiology report and addendum dated May 2009 indicated that the Veteran's currently diagnosed tinnitus was due to in-service noise-induced trauma.  In contrast, a VA Compensation and Pension (C&P) audiology report dated July 2009 found that the Veteran's currently diagnosed tinnitus was "not at least as likely as not" due to military noise exposure and more likely as not due to civilian noise exposure, presbycusis, or "some other etiology."     

The Board notes that 38 U.S.C.A. § 1154(a) (West 2002) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  It is noted that the Veteran served in the Air Force as a firefighter. The Board further concludes that the lay evidence presented by the Veteran concerning his lack of use of hearing protection in service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  Moreover, the Board finds that the Veteran's statements are consistent with the circumstances of his service, and that this evidence supports a finding that the Veteran experienced significant noise exposure in service.  
 
According to Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent to provide lay evidence of his experiencing ringing in the ears since service.  Furthermore, in accordance with Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir., 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  As such, the Board finds that the Veteran's contentions that he experienced ringing in his ears since service to be competent and credible and therefore affords them great probative weight.  

The Board also finds that the July 2009 VA C&P audiological examination is entitled to limited probative weight.  In this regard, the examiner failed to address the Veteran's contentions that he experienced ringing in his ears for many years.  The examiner also attributed the Veteran's tinnitus in part to civilian noise exposure even though the Veteran specifically denied having civilian noise exposure as a result of employment hobbies or recreational activities.  

After resolving all doubt in favor of the Veteran, the Board affords more probative weight to the Veteran's statements and contentions that he had tinnitus since service.  Accordingly, service connection for tinnitus is granted.

b. COPD 

Here, the Veteran claims his currently diagnosed COPD is due to his exposure to chemicals and asbestos in service - specifically, in his role as a firefighter.  He has reported that while in service, he wore a full protective suit while fighting fires, but that he still inhaled "everything."  He also stated that he thought he was exposed to asbestos simply by wearing the firefighter suit and helmet.  
As an initial matter, the Board notes that the Veteran's September 1952 service entrance examination indicated that his lungs and chest were abnormal.  However, a closer review of the entrance examination reveals an explanation that there was a birthmark on the right ribcage.  Nothing on the entrance examination indicated that the internal functioning of the lungs and chest was abnormal.  Thus, the Veteran enjoys the presumption of soundness upon entry into service.  A follow-up examination performed in October 1952 was negative for any respiratory abnormalities.    

Next, a service treatment record dated in November 1952 indicated that the Veteran underwent treatment for a cold and cough.  He was later diagnosed as having acute pharyngitis.  The Veteran was afforded a physical examination in April 1953.  His lungs were clear and he was found to be disease-free at that time.  The Veteran's June 1956 separation examination also indicated that his lungs and chest were normal.  Therefore, no chronic respiratory disability was noted upon separation or within one year after discharge from service.

For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding of service connection for COPD, to include as due to exposure to chemicals and asbestos, in this case.

Private treatment records submitted by the Veteran dated June 2009 confirmed evidence of granulomatous and bullous changes consistent with COPD.      

The Veteran was also afforded a VA C&P respiratory examination in July 2009.  He reported being exposed to asbestos and smoke as a result of his in-service duties as a fireman.  Initially, the Veteran denied a past history of smoking, but when confronted by the examiner with evidence to the contrary, the Veteran acknowledged that he smoked for many years.  In fact, evidence of record suggests that the Veteran smoked at least one-half pack of cigarettes for 40 years and that he was not interested in quitting.  He also reported that he had a morning cough with brown sputum most days and a history of wheezing 3 or 4 times per week.  He further reported occasional dyspnea on mild exertion, frequent dyspnea on moderate and severe exertion, and frequent swelling in his legs.  Despite his diagnosis, he denied receiving any regular care for his COPD.  In fact, although he reported that he had a prescription for an inhaler, he had not filled it.   
   
The examiner noted chest X-ray results which revealed COPD and a left lower lung lobe granuloma.  The examiner diagnosed the Veteran as having COPD with mild chronic bronchitis and indicated that the etiology of the COPD was smoking.  The examiner opined that there was no objective evidence of pulmonary asbestosis.  The examiner reasoned that asbestosis caused characteristic abnormalities on the chest X-ray such as interstitial fibrosis and pleural plaques which are not present in the Veteran's case, and that his chest X-ray suggested COPD instead.  Moreover, the examiner indicated that asbestosis would cause characteristic abnormalities of pulmonary function tests that were not present in this case.  The examiner again noted that the Veteran has mild COPD which was due to many years of smoking.  The examiner also opined that the left lower lobe granuloma was most likely related to remote infectious etiology, and was not caused by or a result of asbestosis.  

As noted above, the first post-service evidence of COPD was decades after discharge from service.  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the lapse of several decades between service and the first evidence of pertinent disability is evidence against the Veteran's claim for lung disease diagnosed as COPD.

Furthermore, although the Veteran has currently diagnosed COPD, there is no evidence of record, other than the Veteran's statements, linking this disability to his period of active service, and in particular to his claimed in-service chemical or asbestos exposure.  On the contrary, the July 2009 VA examiner specifically attributed the Veteran's COPD to his long-standing and extensive smoking history.  For claims filed after June 9, 1998, such as the Veteran's claim, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.  The evidence does not otherwise show that COPD originated in service or is the result of an injury or disease that was incurred in service.  

Additionally, the Board has considered the Veteran's statements asserting a nexus between his current COPD and active service.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan, 451 F.3d at 1336; Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing symptoms such as shortness of breath or difficulty breathing, but he is not competent (i.e., professionally qualified) to offer an opinion as to the cause of the respiratory disabilities, first shown many decades after service, and their relationship to service, if any.

Even assuming that the Veteran is competent to offer an opinion as to the cause of the currently diagnosed respiratory disabilities and their relationship to service, the Board finds that any such statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lay statements of record are outweighed by the July 2009 VA examiner's opinions as the opinions were based on a physical examination of and interview with the Veteran, a review of the medical history, and included a rationale for the opinions.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran's STRs were negative for any respiratory disability.  The first pertinent evidence of such disability was dated several decades after discharge from service and was attributed by the competent and probative evidence to the Veteran's longstanding smoking history.  Consequently, the Board finds that the Veteran failed to establish continuity of symptomatology in this case.  

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed COPD with mild chronic bronchitis, but the preponderance of the evidence is against finding that there is a nexus between these disabilities, which first manifested many decades after discharge from service, and the Veteran's periods of active service.  Even if the Veteran was exposed to chemicals or asbestos in service, he has not, to date, been diagnosed as having an asbestos-related respiratory disability.  The VA examiner did not link the current disabilities to chemical or asbestos exposure in service and reported continuing symptoms.  Therefore, the Board concludes that service connection for a respiratory disability, diagnosed as COPD with mild chronic bronchitis, must be denied. 


ORDER

Service connection for tinnitus is granted.

Service connection for COPD is denied. 


REMAND

VA's duty to assist veterans to obtain evidence needed to substantiate a claim includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As noted above, the Veteran was afforded a VA C&P audiology examination in July 2009.  The examiner found that the Veteran had a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385.  The impression was mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  The examiner provided a negative opinion regarding his bilateral hearing loss disability and its relationship to service, finding that the Veteran's hearing loss was more likely due to "civilian noise exposure, presbycusis, and/or some other etiology."  

However, the Veteran specifically denied having civilian noise exposure as a result of employment hobbies or recreational activities.  Therefore, the Board finds that this examination is inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes).  On remand, therefore, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of the Veteran's currently diagnosed bilateral hearing loss disability and its relationship to service, if any.
 
Regarding the Veteran's left hip disorder, he attributes his current left hip fracture to an unexplained fall in service.  Service treatment records are silent as to the fall in question.  The Veteran has provided sworn statements to VA that he was on kitchen patrol duty during basic training in 1952 and his legs gave out and he fell. He reported that he was rushed to the emergency room at the hospital on base and kept there for five days.  On remand, therefore, an attempt should be made to obtain any and all inpatient treatment records related to this claimed incident.

Regarding the Veteran's lumbar spine disorder, the Board finds that a VA examination is warranted.  Service treatment records indicated that the Veteran was treated for a fall from the top of a fire truck in March 1954.  Although the immediate treatment was for his left wrist and not his back, the Veteran has alleged a relationship between his currently diagnosed lumbar spine disability and his period of active service.  The Veteran also alleges a relationship between his currently diagnosed lumbar spine disability and his claimed sciatic neuropathy with nerve damage.  In light of the Board's decision to remand the Veteran's service connection claim for a lumbar spine disorder, the Board further concludes that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from May 7, 2009.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for a left hip fracture, lumbar spine disorder, bilateral hearing loss, and claimed sciatic neuropathy with nerve damage that are not already of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his left hip fracture, lumbar spine disorder, bilateral hearing loss, and claimed sciatic neuropathy with nerve damage that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from May 7, 2009.  If there are no VA medical records dated after May 7, 2009, this finding should be documented in the claims folder.

3.  Contact the appropriate service department and/or Federal agency obtain a complete copy of any and all inpatient clinical hospitalization records pertaining to the Veteran from his claimed five-day hospitalization during basic training in 1952 when his legs gave out and he fell.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), Air Reserve Personnel Center, and the U.S. Air Force Military Personnel Center.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.15.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  After all of the above development is completed, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his currently diagnosed bilateral hearing loss disability and its relationship to service, if any.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's exposure to excessive noise during military service or to any other incident of service.  The examiner should consider any reports of continuity of hearing problems since service made by the Veteran, if any, in offering the opinion.  The examiner must provide a complete rationale for any stated opinion, and is also advised that the absence of a hearing loss disability at the time of discharge from service is not fatal to the Veteran's claim.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed left hip and lumbar spine disabilities, as well as the claimed sciatic neuropathy with nerve damage and their relationship to service, if any.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed left hip disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the claimed slip-and-fall accident in 1952 while the Veteran was on kitchen patrol duty.  The examiner should consider the Veteran's reports of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  The examiner is also asked to comment on the significance, if any, of the Veteran subsequent left hip fracture in January 2002.

The examiner is also asked to express an opinion as to whether the Veteran's currently diagnosed lumbar spine disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the March 1954 incident where the Veteran fell off of a fire truck.  The examiner should consider the Veteran's reports of continuity of symptoms, if any, since discharge from service in reaching this conclusion.

Finally, the examiner is asked to indicate whether the Veteran has a currently diagnosed sciatic neuropathy with nerve damage.  If so, the examiner is asked to express an opinion as to whether the condition is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service and/or his lumbar spine disorder.  A complete rationale is required for any stated opinion.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


